Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the RCE filed 4/5/22.
	Claims 1 and 3-32 are pending.  
Claims 21-23, 25, 30, and 32 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9, 10, 12, 13-18, 20, 24, 26-29, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/070901 to Ruffini et al., (“Ruffini”) in view of Risk et al., US 2007/0097264, (“Risk”) and Hirota, US 2014/0064297, (“Hirota”).
Independent Claims
Regarding independent claim 1, Ruffini teaches the claimed limitations “A method of operating a first node of a network to provide a time function in the network, the method comprising, at the first node (Fig. 4, switch site 20): 
generating a time function protocol data unit for supporting the time function (see page 5, line 29 – page 6, line 9; the “time function protocol data unit” reads on the timing packets which are generated and transmitted by switch site 20, see in particular page 5, lines 30-31); 
generating a plurality of preamble protocol data units (see page 9, line 31 – page 10, line 16; the “plurality of preamble protocol data units” reads on the probing packets in the disclosure “probing packets in addition to the timing packets” (page 9, lines 34-35); see also, page 10, lines 13-14, “the packets are a combination of timing packets and active probing packets”; these probing packets are generated and transmitted by the switch site 20); 
sending the plurality of preamble protocol data units to a second node via a network path (see page 9, lines 34-35 which discloses that the probing packets are transmitted in addition to the timing packets and the probing packets are transmitted to a base station 10 (top base station) or “second node” via an example network path 30, see Fig. 4); 
sending the time function protocol data unit to the second node via the network path, {timing packet, see page 9, lines 6-10, which disclose “The two-way timing packets carrying timing information are sent on the alternate path 38” (emphasis added); see Fig. 5 for the alternate path 38 which terminates at the same base station 10 (top base station)}.
Ruffini appears to teach that “sending the plurality of preamble protocol data units” occurs before “sending the time function protocol data unit” since both probing packets and timing packets are sent by the switch site 20 and probing packets are used to select monitoring paths which may be carried out prior to detection of a problem, see page 9, lines 21-36.  The detection of a problem is done in accordance with the transmission of timing packets.  Therefore, Ruffini appears to teach that the probing packets are sent before the timing packets.
Risk teaches more explicitly these limitations in that one or more null frames (“preamble protocol data units”) are transmitted prior to transmitting a sync frame (“time function protocol data unit”), see the Abstract and paragraph no. 0027.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini by incorporating the teachings of Risk to settle the signal path prior to reception of the sync frame, thereby lessening or removing the effects of previously sent data on the sync frame, as suggested by Risk in the Abstract.  See also paragraph no. 0027 for an additional motivation to combine.
Ruffini and Risk do not teach the newly added limitation “wherein the time function protocol data unit carries information causinq any intermediate node on the network path to forward the time function protocol data unit before forwardinq any remaininq of the preamble protocol data units” as now recited in claim 1.
Hirota teaches that a communication device 10 (“intermediate node”) forwards priority packets (“time function protocol data unit”) over non-priority packets (“preamble protocol data units”) based on referencing the priority or service type information in the header of the priority packet. The priority packet may be a synchronization message which teaches the claimed “time function protocol data unit” and the non-priority packets are analogous to the claimed “preamble protocol data units”, see Figs. 1 and 9, their respective written descriptions, and in particular, paragraph nos. 0065 and 0067.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the teachings of Hirota to efficiently reduce a variation in the delay times of packets that are transmitted in a network, as suggested by Hirota in paragraph no. 0041.
Regarding independent claims 24, 26, 29, and 31, these independent claims are corresponding apparatus claims of the method claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims and as further amplified below to highlight the minor differences between the claims, if any.
Regarding further independent claim 26, Ruffini further teaches in Fig. 4 “a first clock (switch site 20 having master clock 22),Attorney's Docket No. 0111-362/P51803US1
U.S. Application No. Not Yet AssignedPage 11the second node comprising a second clock (base station 10 having a slave clock); 
the network path connecting the first node to the second node, the network path comprising at least one intermediate node (network 12, 14 including at least one intermediate node 4), 
wherein the second node (base station 10) is configured to: 
receive the time function protocol data unit, 
use the time function protocol data unit to determine a time offset between the second clock and a clock at the first node, and
synchronise the second clock with the first clock” (see page 5, line 28 – page 6, line 9 for each of the functions of receive, use, and synchronize associated with the base station 10 or “second node”) as recited.
Regarding further independent claim 29, see Fig. 8 for a “processor” (processing arrangement 251) and “memory” (memory 252).
Regarding further independent claim 31, see Fig. 8 for a “first generation module” (processing arrangement 251), “a second generation module” (processing arrangement 251) and “an output module” (I/O 253).
Dependent Claims
Regarding claim 3, Ruffini teaches that the probing packets (“preamble PDUs”) are forwarded by an intermediate node 4 as shown in Fig. 4 before “other data traffic” where the limitation “other data traffic” reads on the timing packets.  This occurs because the probing packets are transmitted from a switch site 20 to a base station 10 before the timing packets are transmitted, see Fig. 4 and its respective written description and see the rejection of claim 1 above.  However, Ruffini nor Risk teaches that the probing packets “carry information configured to indicate to the intermediate node to forward” as recited in claim 3.
Hirota teaches forwarding priority packets over non-priority packets based on referencing the priority or service type information in the header of the priority packet. The priority packet may be a synchronization message, see paragraph nos. 0065 and 0067.  Alternatively, the priority packet may include a packet other than the packet that includes the synchronization message, see paragraph no. 0065.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini, Risk, and Hirota by incorporating the additional teachings of Hirota to forward the probing packets before other packets such as timing packets or user data packets in order to decrease the time it takes to find the best path between two end nodes in a network, thereby decreasing the latency in the network.
Regarding claim 4, Ruffini teaches preamble PDUs and time function PDU but fails to teach the “priority” limitations of each PDU as recited.
Hirota teaches forwarding priority packets over non-priority packets based on referencing the priority or service type information in the header of the priority packet. The priority packet may be a synchronization message, see paragraph nos. 0065 and 0067.  The priority packets teach the “time function PDU” and the non-priority packets are analogous to the preamble PDUs.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the teachings of Hirota to efficiently reduce a variation in the delay times of packets that are transmitted in a network, as suggested by Hirota in paragraph no. 0041.
Regarding claim 5, Ruffini does not teach but Hirota teaches “wherein the priority level of the preamble protocol data units is immediately below the priority level of the time function protocol data unit” (priority and non-priority packets each have a separate priority level, see paragraph nos. 0065, 0067) as recited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the teachings of Hirota to efficiently reduce a variation in the delay times of packets that are transmitted in a network, as suggested by Hirota in paragraph no. 0041.
Regarding claim 6, Ruffini does not teach but Hirota teaches “wherein the priority level of the time function protocol data unit and the priority level of the preamble protocol data unit are higher than a priority level of other data traffic in the network” (see paragraph no. 0065, “The priority packet is a packet that is transmitted on a priority basis over the non-priority packets 72 and includes any of the aforementioned synchronization messages.  The non-priority packet 72 is a packet that is transmitted … base transceiver stations 4”; see Fig. 4 for the different types of synchronization messages which includes a time function PDU (sync message) and a preamble PDU (any one of the other messages shown in Fig. 4); the “other data traffic” reads on the non-priority packets) as recited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini and Risk by incorporating the teachings of Hirota to efficiently reduce a variation in the delay times of packets that are transmitted in a network, as suggested by Hirota in paragraph no. 0041.
Regarding claim 7, Ruffini teaches “wherein the network permits a maximum protocol data unit size” (inherent in the network shown in Fig. 4) but fails to teach “a length of the preamble protocol data unit is less than 5% of the maximum protocol data unit size” as recited, i.e., the recited range is not taught by Ruffini nor Risk.  Ruffini does teach that the probing packet has some length which is less than the maximum protocol data unit size but does not specifically disclose the recited range.
However, such ranges are considered nothing more than the selection of an optimum range through routine experimentation which has been held unpatentable, see  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini, Risk, and Hirota by incorporating such ranges since this would decrease the network signaling overhead, thereby reducing the power consumption of the nodes within the network.
Regarding claims 9 and 12, Ruffini teaches “wherein the network supports a maximum protocol data unit size” (Ruffini’s network inherently supports a maximum PDU size) but fails to explicitly teach “a combined length of a sequence of the plurality of preamble protocol data units is equal to, or longer than, the maximum protocol data unit size” as recited in claim 9 and similarly recited in claim 12.  Ruffini does teach transmitting a sequence of probing packets having a certain combined length.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Ruffini, Risk, and Hirota by limiting the combined length of the sequence of the probing packets to that of a maximum PDU size supported by the network to prevent the packet sizes from exceeding the network’s maximum PDU size thereby ensuring efficient and reliable communication among the nodes in the network.
Regarding claim 10, Ruffini teaches “determining when the time function protocol data unit is waiting in a queue at the first node” (inherent in Ruffini since it teaches transmitting timing packets by the switch site 20 and the timing packets must inherently be placed in a queue or memory within the switch site 20 prior to transmission) and “generating a sequence of the plurality of preamble protocol data units and inserting the sequence of the plurality of preamble protocol data units into a transmission queue before the time function protocol data unit is inserted into the transmission queue” (Ruffini’s probing packets appear to be transmitted before the timing packets, see the discussion above, re claim 1, and hence, the probing packets must be placed in a transmission queue before the timing packets).
Risk teaches more explicitly the limitations “generating a sequence of the plurality of preamble protocol data units and inserting the sequence of the plurality of preamble protocol data units into the transmission queue before the time function protocol data unit is inserted into the transmission queue” (see the Abstract and paragraph no. 0027; since the null frames are transmitted before the sync frame, the nulls frames must be placed in a transmission queue before the sync frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini, Risk, and Hirota by incorporating the additional teachings of Risk to settle the signal path prior to reception of the sync frame, thereby lessening or removing the effects of previously sent data on the sync frame, as suggested by Risk in the Abstract.  See also paragraph no. 0027 for an additional motivation to combine.
Regarding claim 13, Ruffini in the disclosed embodiments do not disclose “recording a timestamp of a transmission time of the time function protocol data unit; and sending the timestamp in a subsequent time function protocol data unit” as recited.  However, in Ruffini’s description of the prior art as shown in Fig. 2, Fig. 2 teaches “recording a timestamp of a transmission time of the time function protocol data unit; (timestamp t1) and sending the timestamp in a subsequent time function protocol data unit” (follow-up message 113 includes timestamp t1) as recited.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini, Risk, and Hirota by incorporating the teachings of Fig. 2 of Ruffini in order to accurately synchronize the clocks of the master node with the slave node by using a two-way PTP message exchange as is well known in the art, see page 1, line 29 – page 2, line 14 of applicant’s specification.
Regarding claim 14, Ruffini in the disclosed embodiments does not explicitly teach the limitations of claim 14.  However, in Fig. 2 of Ruffini which discloses prior art, Fig. 2 teaches “wherein the time function protocol data unit carries an event message of a synchronisation protocol using a two-way exchange of messages” (see page 1, lines 29-31 of applicant’s specification which discloses a Sync message 111) as recited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini, Risk, and Hirota by incorporating the teachings of Fig. 2 of Ruffini in order to accurately synchronize the clocks of the master node with the slave node by using a two-way PTP message exchange as is well known in the art, see page 1, line 29 – page 2, line 14 of applicant’s specification.
Regarding claim 15, see page 4, line 20 of Ruffini.
Regarding claim 16, see page 4, line 20 and page 1, lines 29-31 of Ruffini.
Regarding claims 17 and 27, Ruffini teaches “at an intermediate node along the network path: receiving the plurality of preamble protocol data units and storing the plurality of preamble protocol data units in a second queue (see Fig. 4, node 4 for an “intermediate node” along the network path 30; node 4 has an inherent “second queue” for storing the probing packets prior to transmission to the base station 10); receiving the time function protocol data unit and storing the time function protocol data unit in a first queue (see Fig. 4, node 4 receives the timing packet and stores it in an inherent “first queue” prior to transmission to the base station 10), wherein the plurality of preamble protocol data units are received before the time function protocol data unit” (since the probing packets are transmitted before the timing packet by the switch site 20, supra, the probing packets are received before the timing packet at the node 4 – note that Risk also teaches this feature more explicitly, supra) as recited in claim 17 and similarly recited in claim 27.
Ruffini does not teach the recited “priority levels” associated with the queues and “controlling a time order of forwarding, by the intermediate node, queued protocol data units based on the priority levels of the queues” as recited in claim 17 and similarly recited in claim 27.
Hirota teaches in Fig. 9 and paragraph nos. 0063-0065, a priority queue 641 and a non-priority queue 642 in which the priority queue 641 store a priority packet 71 and the non-priority queue 642 stores a non-priority packet.  The priority packet may be a synchronization message and the priority packet is transmitted on a priority basis over the non-priority packet.  Hence, Hirota effectively teaches the recited “priority levels” and the limitation “controlling a time order of forwarding queued protocol data units based on the priority levels of the queues” as recited in claim 17 and similarly recited in claim 27.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini, Risk, and Hirota by incorporating the additional teachings of Hirota to efficiently reduce a variation in the delay times of packets that are transmitted in a network, as suggested by Hirota in paragraph no. 0041.
Regarding claim 18, Ruffini and Risk do not teach but Hirota teaches “wherein the controlling a time order of forwarding comprises forwarding the queued time function protocol data unit before forwarding any remaining queued preamble protocol data units” (see paragraph no. 0065 which teaches that “The priority packet 71 is a packet that is transmitted on a priority basis over the non-priority packet 72”; the priority packet 71 or synchronization message is analogous to the “time function protocol data unit” and the non-priority packet 72 is analogous to the “preamble protocol data units”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini, Risk, and Hirota by incorporating the additional teachings of Hirota to efficiently reduce a variation in the delay times of packets that are transmitted in a network, as suggested by Hirota in paragraph no. 0041.
Regarding claim 20, Ruffini and Risk do not teach but Hirota teaches “wherein the intermediate node allocates at least one of the preamble protocol data units to a queue according to at least one of: priority information carried by the protocol data unit (see paragraph no. 0067, “For example, the writer 62 may determine a priority of the packet by referencing the service type information included in the IP header”); an indicator of a message type.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini, Risk, and Hirota by incorporating the additional teachings of Hirota to efficiently reduce a variation in the delay times of packets that are transmitted in a network, as suggested by Hirota in paragraph no. 0041.
Regarding claim 28, see Fig. 4 of Ruffini.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini, Risk, and Hirota as applied to claim 1 above, and further in view of Adhikari, US 2005/0044211, (“Adhikari”).
Ruffini, Risk, and Hirota do not teach but Adhikari teaches “wherein the preamble protocol data unit has a length which is a minimum protocol data unit size permitted in the network” (see paragraph no. 0059, “the size of beacon packets is dictated … by the minimum data packet size allowed by a network protocol”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini, Risk, and Hirota by incorporating the teachings of Adhikari to minimize the size of the overhead packet signaling within the network, thereby reducing the power consumption of the nodes in the network.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffini and Risk and Hirota as applied to claim 1 above, and further in view of Polland, US 2016/0142291, (“Polland”).
Ruffini fails to teach “determining a number of preamble protocol data units based on a number N of intermediate nodes to be traversed between the first node and the second node” as recited in claim 11.  Ruffini teaches determining a number of preamble protocol data units or probing packets and intermediate nodes or nodes 4 between the switch site 20 and base station 10 but does not teach determining the number of preamble PDUs based on the number of intermediate nodes.
Polland teaches generating a number of M packets based on M intermediate nodes in a path between a source and a destination node, see paragraph no. 0022.  In other words, the number of packets (M) is a function of the number of intermediate nodes (M).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Ruffini, Risk, and Hirota by incorporating the teachings of Polland to ensure that a sufficient number of probing packets are transmitted over the intermediate nodes by having the number of probing packets as a function of the number of intermediate nodes, thereby increasing the reliability of the transmission of the probing packets and by extension, the network.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the limitations “receiving a data traffic protocol data unit carrying data traffic and storing the data traffic protocol data unit in a third queue having a third priority level which is lower than the second priority level; and the controlling a time order of forwarding comprises:Attorney's Docket No. 0111-362/P51803US1 U.S. Application No. Not Yet AssignedPage 8forwarding, by the intermediate node, the queued preamble protocol data units before forwarding the queued data traffic protocol data unit; and forwarding, by the intermediate node, the time function protocol data unit before forwarding any remaining queued preamble protocol data units” as recited in claim 19.
Ruffini is the closest prior art of record.  While it teaches/suggests that a time PDU or timing packet is forwarded before forwarding preamble PDUs or probing packets by an intermediate node 4, it does not teach or suggest that this is done in combination with “forwarding, by the intermediate node, the queued preamble protocol data units before forwarding the queued data traffic protocol data unit” in combination with the “receiving” and “storing” limitations as recited in claim 19.
Response to Arguments
The 112(b) rejections have been withdrawn in of applicant’s amendments.  
Applicant's arguments filed 3/9/22 have been fully considered but they are not persuasive.
Applicant argues, re claim 1 and therefore each independent claim, that none of the cited references teaches the limitation “wherein the time function protocol data unit carries information causing any intermediate node on the network path to forward the time function protocol data unit before forwardinq any remaininq of the preamble protocol data units” as now claimed.  In particular, with regard to Hirota, applicant argues “Hirota's method and devices do not teach and it is not inherent or obvious the non-priority packets being sent from the same first node to the same second node as claimed.    
However, this argument is not persuasive.  While applicant’s argument regarding Hirota may have some merit in that Hirota teaches that the priority packets (i.e., time function PDU) are exchanged between a client device 5 and a server device 3 (see Fig. 1) and the non-priority packets (i.e., preamble PDUs) are exchanged between a RNC 2 and a BTS 4 (see Fig. 1), it still remains that the primary reference Ruffini teaches that the probing packets (i.e., preamble PDUs) and the timing packets (i.e., time function PDU) are sent from the same first node (i.e., switch site 20) to the same second node (base station 10), see Figs. 4-5 and their respective written descriptions.  And since this is true of Ruffini and Hirota teaches that the priority packets are forwarded by an intermediate node before forwarding the non-priority packets, the combination of Ruffini, Risk, and Hirota would logically produce the result argued by the applicant, i.e., the timing packets and the probing packets of Ruffini would still be transmitted between the same two nodes, albeit in a different timing order as a result of the modification in view of Hirota’s teachings.
Applicant arguments, re dependent claim 3, have been carefully considered. However, these arguments are not deemed persuasive for the reasons given in the detailed rejection above.
Applicant’s arguments, re dependent claim 7, have been carefully considered.  However, these arguments are not deemed persuasive since the courts have held that optimum ranges are not patentable, absent unexpected results, and such ranges would have been obvious for the reasons given in the detailed rejection above.
Applicant argues, re dependent claim 8, that “Applicants respectfully submit that it is not evident neither inherent that teachings relate to Adhikari's beacon packets have any relevance for the claimedAttorney Docket No. 0111-362/P051803US01 U.S. Application No. 16/486,947Page 22preamble protocol data units sent before sending the time function protocol data unit on the same network path.  Adhikari's beacon packets are not sent on a certain network path and are unrelated to anything similar to the time function protocol data unit.”  This argument, as best understood by the examiner, is not persuasive since the teachings of Adhikari relied upon were related to the subject matter of claim 8 and not to “the claimed Attorney Docket No. 0111-362/P051803US01U.S. Application No. 16/486,947Page 22preamble protocol data units sent before sending the time function protocol data unit on the same network path” or that “Adhikari's beacon packets are not sent on a certain network path and are unrelated to anything similar to the time function protocol data unit” as argued by the applicant.
Applicant further argues, re claim 8, that the teachings relied upon in the rejection are not the same as the claimed subject matter.  However, given the broad nature of the claim language of claim 8, these limitations are met by the teachings of Adhikari for the reasons given in the detailed rejection above.
Applicant argues, re dependent claim 9, that Webb’s “teaching of variable packet sizes does not prove anything relative to a combined length of a sequence of the plurality of preamble protocol data units.”  This argument is persuasive and hence the rejection based on Webb has been withdrawn.  However, see the new grounds of rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See at least figures 1-5 and their respective written descriptions of Hirota, US 2013/0077509, and Figs. 1-2, 5 and 13 and their respective written descriptions of Hirota, US 2014/0362868.  These Hirota references are similar to the Hirota reference used in the rejections above since the inventor is the same for all three references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414